Plaintiff called at defendants’ house to serve on defendant Andrew Buczak a court order, and defendants assaulted him. He sustained personal injuries, and brought this action in the County Court of Nassau county. A jury awarded plaintiff a verdict of $1,50Q. Prom the judgment entered thereon defendants appeal, claiming that they did not receive a fair trial and that the verdict is excessive. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.